*356The opinion of the court was delivered, May 11th 1874, by
Agnew, C. J.
This case is governed by the decision in Dodson v. Ball, 10 P. F. Smith 494. The purpose of the deed, which was a self-imposed settlement by Mrs. Tucker, with the consent of her husband, was evidently to provide for her estate during coverture, and no more. The provisions for appointment by will, and on failure to appoint for descent to her heirs and legal representatives (the estate being both real and personal), were evidently intended to preserve her own rights and meet the contingency of her death during coverture. The coverture being the only purpose of the settlement, and being ended by the death of Mr. Tuckei*, her husband, she now being sui juris, and no persons yet entitled as heirs and legal representatives, there is no reason to perpetuate the trust, and it should fall at her own instance. A court of equity will relieve from a voluntary and self-imposed trust without consideration, after its only purpose has been fulfilled, when no other reason exists to preserve it. Analogous principles were applied to the case of an ante-nuptial settlement in Russell’s Appeal, decided at this term {antea, p. 269).
There is a slight difference between this case and Dodson v. Ball, in reference to the clause of descent and succession; but not such, we think, as should change the result. Here the language of the trust, in default of appointment by will, is, “for the person or persons who would be entitled to the real and personal estate of the said Elizabeth Dallas Tucker, under the intestate laws of the place where she, the said Elizabeth Dallas Tucker, may be domiciled at the time of her death.” This provision was evidently intended to carry the estate to her heirs and legal representatives, as the law would dispose of it in case she made no will. The fact was most probably not adverted to, that a change of domicil to a state whose intestate laws are not the same as those of the state where her real estate might lie, would cause a diversity between the descent of the real estate and the succession to the personalty. But clearly the main intent was to preserve her own control over her property, and to direct its descent and succession to those she regarded as her heirs and legal representatives. This manifest intent, therefore, ought to prevail in equity rather than the accidents of a future domicil.
The decree of the Court of Nisi Prius, dismissing the bill pro formd, is therefore reversed, the bill restored, and it is now decreed that the trustee, Dallas Sanders, reconvey and transfer all the estate, real and personal, held by him as trustee under the deed referred to in the bill, to the said Elizabeth Dallas' Tucker, the real estate in fee simple and the personal estate absolutely; and that the costs of this appeal and bill be paid out of the estate in his hands.